NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3316-20

BRIAN J. WELCH,

          Plaintiff-Respondent,

v.

DONNA L. WELCH,

     Defendant-Appellant.
________________________

                   Submitted June 21, 2022 – Decided July 8, 2022

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FM-13-1292-08.

                   August J. Landi, attorney for appellant.

                   Drazin & Warshaw, PC, attorneys for respondent
                   (Vincent L. Stripto, on the brief).

PER CURIAM

          In this post-judgment matrimonial matter, defendant Donna L. Welch

appeals from a June 8, 2021 Family Part order denying her motion for discovery
relative to her request for an increase in alimony based on changed

circumstances. For the reasons that follow, we affirm.

                                      I.

      The following facts are derived from the record. The parties were married

on June 30, 1983, and divorced on September 16, 2009. They executed a

property settlement agreement (PSA) on July 15, 2008, which was incorporated

into their consent dual judgment of absolute divorce. Article II, paragraph 2.1

of the PSA provided for spousal support as follows:

            Alimony.      [Plaintiff] agrees to pay alimony to
            [defendant] in the amount of $10,000[] per year, in
            equal monthly installments of $833.33, commencing
            upon her vacating the marital residence. [Plaintiff]'s
            alimony obligation shall cease upon his death,
            [defendant]'s death, or [her] remarriage, whichever
            shall first occur. [Defendant]'s cohabitation with an
            unrelated person shall constitute a change in
            circumstances warranting a review of [plaintiff's]
            alimony obligation. Additionally, [plaintiff]'s alimony
            obligation shall be reviewed upon [his] retirement at
            normal retirement age or sooner if due to disability.

      At the time the PSA was negotiated, plaintiff earned $45,000 per year

working for Gerdau Ameristeel. Defendant was unemployed at the time but was

receiving Social Security Disability (SSD) benefits of $1,100 per month and a

monthly pension of $536 from her Federal Employees' Retirement System

Pension as a former postal worker.

                                                                         A-3316-20
                                      2
      On August 19, 2009, plaintiff ceased working due to health issues dating

back to 2005. He qualified for SSD benefits and disability benefits under a

private policy issued by Hartford Insurance Company through his employer. As

required by the PSA, plaintiff's disability and retirement triggered a review of

his alimony obligation.

      After plaintiff conferred with defendant about his disability and

retirement, and upon a subsequent review of their current incomes, a consent

order was entered reducing plaintiff's alimony obligation from $10,000 to

$3,000 per year effective March of 2010. The revised alimony obligation would

be paid in equal monthly installments of $250. On March 8, 2010, the consent

order was executed by a Family Part judge. Thereafter, defendant moved to

Florida and returned to New Jersey to visit over the 2010 Christmas holiday.

She stayed at plaintiff's home, but he asked her to leave after he caught her

rummaging through his personal papers.

      In 2011, defendant filed a motion seeking to vacate the consent order,

claiming she signed it under false pretenses; for reinstatement of the original

alimony obligation; and to compel plaintiff to pay arrears. On February 16,

2011, a prior judge entered an order denying defendant's motion, without

conducting oral argument as requested by defendant, and did not order a plenary


                                                                          A-3316-20
                                       3
hearing. The judge determined defendant did not establish fraud in order to

justify vacating the consent order. Defendant appealed the decision.

      In an unpublished decision, Welch v. Welch, No. A-3658-10 (App. Div.

Jan. 12, 2012), we reversed the February 16, 2011 order and remanded for

further proceedings.    We held "the motion judge should have granted oral

argument on the motion and then held a plenary hearing because the parties'

certifications contained conflicting assertions of material facts" related to their

incomes, needs, and expenses. Further, we noted "only that [defendant] be given

an opportunity to present her case."

      On remand, the parties engaged in extensive paper discovery and

exchanged updated case information statements (CIS). Both parties were also

deposed. On June 5, 2012, the date scheduled for the plenary hearing, the parties

reached an agreement and entered into another consent order, increasing

plaintiff's alimony obligation from $250 to $275 per month.

      On September 21, 2020, defendant filed a new motion to increase

plaintiff's alimony obligation based on substantially changed circumstances, and

for other relief not pertinent to this appeal. She contended the change in

circumstances was plaintiff's increased income because he "received $150,000

in 2018 from the sale of his late mother's home" and inherited his mother's


                                                                             A-3316-20
                                        4
"extensive stock portfolio."     In addition, defendant requested mandatory

economic mediation pursuant to Rule 1:40 and further discovery. Plaintiff

opposed the motion, maintaining defendant did not establish a prima facie

showing of changed circumstances and that her attempt "to secure equitable

distribution of the inheritance from [his] mother which, even if it had been

received prior to [their] divorce[,] would have been exempt from distribution."

      On December 11, 2020, without conducting oral argument, the judge

entered a post-judgment order finding defendant established a prima facie

showing of changed circumstances and ordered plaintiff serve

            the [c]ourt and counsel a fully complete[d] [CIS] within
            [thirty] days including but not limited to current income
            from all sources, earned and unearned, and completed
            [a]sset page—to be completed and filed within ten (10)
            days, with sanctions to issue at the rate of $100 per
            week thereafter in the event of non-compliance.

      The judge also ordered plaintiff to issue written authorizations to permit

defendant's attorney to ascertain information regarding any interest in oil related

assets in Texas and pension benefits plaintiff might have accrued. The judge

denied defendant's request for mandatory economic mediation and further

discovery without prejudice. A handwritten statement on the order provided,

"Upon submission of [CIS] [c]ounsel may request a conference with the [c]ourt

and further argument."

                                                                             A-3316-20
                                        5
      Plaintiff complied with the judge's order. His updated CIS disclosed his

continued receipt of disability benefits he had been receiving from 2012 from

the same sources of income. The only additional asset plaintiff's CIS revealed

since the entry of the 2012 consent order was an inheritance of $290,500. Using

plaintiff's executed authorizations, defendant's attorney did not uncover any oil-

related assets or other income attributable to plaintiff.

      On April 26, 2021, defendant filed a third motion seeking to increase

plaintiff's alimony obligation and to refer the matter to economic mediation.

Defendant also moved to compel plaintiff to provide authorizations for her to

obtain copies of his income tax returns from the Internal Revenue Service from

2011 through 2020. On June 8, 2021, the judge rendered an oral opinion.

      The judge found plaintiff complied with all of defendant's discovery

requests and emphasized that the discovery was fruitless. Further, the judge

added, "I'm really probably incorrect when I said that . . . [defendant] made out

a prima facie case. But I found it sufficient enough to warrant the exchange of

information, and that was done." Relying on Lepis v. Lepis, 83 N.J. 139 (1980),

and its progeny, the judge held the discovery had not produced anything

demonstrating a substantial change in circumstances, such as an increase in

defendant's needs or plaintiff's income. The judge denied defendant's motion


                                                                            A-3316-20
                                         6
and concluded there were no questions of material fact warranting additional

discovery or a plenary hearing. A memorializing order was entered.

      On appeal, defendant presents the following arguments for our

consideration:

            (1) the judge erred by failing to direct the parties to
            complementary dispute resolution (CDR) and failing to
            conduct a plenary hearing after defendant demonstrated
            a prima facie showing of changed circumstances and
            requiring plaintiff to provide a fully completed CIS;

            (2) the judge erred by denying CDR given defendant's
            "needs;" plaintiff's paucity of alimony payments—$275
            per month and plaintiff's CIS line-item expense of $665
            per month for alcohol and tobacco; and

            (3) this dispute requires a plenary hearing should CDR
            interventions fail to resolve the issue.

                                       II.

      The decision of the Family Part judge to modify alimony is reviewed

under an abuse of discretion standard. Larbig v. Larbig, 384 N.J. Super. 17, 21

(App. Div. 2006). "Whether an alimony obligation should be modified based

upon a claim of changed circumstances rests within a Family Part judge's sound

discretion." Ibid. Each individual motion for modification is particularized to

the facts of that case, and "the appellate court must give due recognition to the

wide discretion which our law rightly affords to the trial judges who deal with


                                                                           A-3316-20
                                       7
these matters." Ibid. (quoting Martindell v. Martindell, 21 N.J. 341, 355 (1956)).

As such, the appellate court may not disturb the Family Part's decision on

alimony unless it concludes that the Family Part "clearly abused its discretion,

failed to consider all of the controlling legal principles, or must otherwise be

well satisfied that the findings were mistaken or that the determination could not

reasonably have been reached on sufficient credible evidence present in the

record after considering the proofs as a whole." Heinl v. Heinl, 287 N.J. Super.

337, 345 (App. Div. 1996).

      The same standard of review applies to a Family Part's determination

regarding the need for a plenary hearing. Costa v. Costa, 440 N.J. Super. 1, 4

(App. Div. 2015). Conversely, "all legal issues are reviewed de novo." Ricci v.

Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017).

      "Alimony is an 'economic right that arises out of the marital relationship

and provides the dependent spouse with "a level of support and standard of

living generally commensurate with the quality of economic life that existed

during the marriage."'" Quinn v. Quinn, 225 N.J. 34, 48 (2016) (quoting Mani

v. Mani, 183 N.J. 70, 80 (2005)). Alimony is generally set based on the martial

standard of living and contemplates the "continued maintenance at the standard

of living [the dependent spouse] had become accustomed to prior to the


                                                                            A-3316-20
                                        8
separation." Lepis, 83 N.J. at 150 (quoting Khalaf v. Khalaf, 58 N.J. 63, 69

(1971)). Alimony "may be revised and altered by the court from time to time as

circumstances may require." N.J.S.A. 2A:34-23.

      Defendant argues that because the judge found in the December 11, 2020

order that she made a prima facie showing of changed circumstances, the same

showing applies to her later April 26, 2021 motion. And defendant contends the

issue of alimony is ripe for CDR. As a result, defendant maintains the judge

erred in finding she failed to meet the requisite burden and that plaintiff's

alimony obligation should be increased after further discovery is provided. We

disagree.

      To modify an alimony obligation, a movant has the burden of

demonstrating a prima facie case of changed circumstances before the court

orders discovery, full financial disclosure, or a plenary hearing. Lepis, 83 N.J.

at 157-59. "When [a] movant is seeking modification of an alimony award, that

party must demonstrate that changed circumstances have substantially impaired

the ability to support himself or herself." Id. at 157. There are a number of

changed circumstances that may warrant a modification of an alimony

obligation, such as "an increase or decrease in the income of the supporting or




                                                                           A-3316-20
                                       9
supported spouse." Quinn, 225 N.J. at 49 (quoting J.B. v. W.B., 215 N.J. 305,

327 (2013)).

      A moving party "may make a prima facie showing of changed

circumstances . . . by citing a combination of changes . . . of both parties[,] which

together have altered the status quo [that] existed at the time of the entry of the

support order under review." Donnelly v. Donnelly, 405 N.J. Super. 117, 131

(App. Div. 2009) (quoting Stamberg v. Stamberg, 302 N.J. Super. 35, 42 (App.

Div. 1997)). "[T]he changed-circumstances determination must be made by

comparing the parties' financial circumstances at the time the motion for relief

is made with the circumstances which formed the basis for the last order fixing

support obligations." Beck v. Beck, 239 N.J. Super. 183, 190 (App. Div. 1990).

      However, courts acknowledge that income earned through employment

"is not the only measure of the supporting spouse's ability to pay that should be

considered by a court." Miller v. Miller, 160 N.J. 408, 420 (1999). Courts can

and should also consider other factors, including "[r]eal property, capital assets,

investment portfolio[s], and capacity to earn by 'diligent attention to . . .

business.'" Id. at 420-21 (third alteration in original) (quoting Innes v. Innes,

117 N.J. 496, 503 (1990)).




                                                                               A-3316-20
                                        10
      Defendant claims that Schedule C of plaintiff's CIS lists his living

expenses at $6,987 per month. She also emphasizes that his "expense for alcohol

and tobacco," $665 per month, is double his alimony obligation to her—$275

per month. Therefore, defendant argues, she has made a prima facie showing of

changed circumstances and is entitled to further discovery and a plenary hearing.

But, these numbers are taken from plaintiff's 2020 CIS, which the judge

previously reviewed in denying defendant's motion to increase plaintiff's

alimony obligation. In her renewed motion, defendant fails to proffer any

additional information that demonstrates a substantial change in circumstances.

The judge's decision is based upon substantial credible evidence in the record

and defendant's motion seeking additional discovery from plaintiff was properly

denied.

                                      III.

      We also reject defendant's argument that a plenary hearing was required

because there were no material factual disputes. See Conforti v. Guliades, 128

N.J. 318, 322 (1992). Moreover, "[a] hearing is not required or warranted in

every contested proceeding for the modification of a judgment or order relating

to alimony." Murphy v. Murphy, 313 N.J. Super. 575, 580 (App. Div. 1998).

The court has the power "to hear and decide motions . . . exclusively upon


                                                                           A-3316-20
                                      11
affidavits." Shaw v. Shaw, 138 N.J. Super. 436, 440 (App. Div. 1976). A

plenary hearing should be ordered "only where the affidavits show that there is

a genuine issue as to a material fact, and that the trial judge determines that a

plenary hearing would be helpful." Murphy, 313 N.J. Super. at 580 (Shaw, 138

N.J. Super. at 440). A dispute of material fact is one that "bear[s] directly on

the legal conclusions required to be made and [such] disputes can only be

resolved through a plenary hearing." Spangenberg v. Kolakowski, 442 N.J.

Super. 529, 540-41 (App. Div. 2015).

      "[W]here the need for a plenary hearing is not so obvious, the threshold

issue is whether the movant has made a prima facie showing that a plenary

hearing is necessary." Hand v. Hand, 391 N.J. Super. 102, 106 (App. Div. 2007);

see also Lepis, 83 N.J. at 159 (holding "a party must clearly demonstrate the

existence of a genuine issue as to a material fact before a hearing is necessary,"

and explaining that "[w]ithout such a standard, courts would be obligated to hold

hearings on every modification application"). Absent such a demonstration, the

judge did not abuse his discretion by not conducting a plenary hearing. And

there were no genuine or substantial issues raised requiring a plenary hearing.

      Defendant argues that the competing certifications create a genuine issue

of material fact, thus necessitating a plenary hearing. We note defendant fails


                                                                            A-3316-20
                                       12
to point out any conflicting material facts that "bear directly on the legal

conclusions required to be made." Spangenberg, 442 N.J. Super. at 540-41. As

the judge aptly noted, defendant "simply argues that the current alimony order

is neither 'equitable nor just.'" Defendant bases her argument solely upon

comparing her monthly budget with plaintiff's as reflected on his previous CIS .

The judge highlighted he already granted discovery to defendant on her earlier

motion that did not warrant increasing plaintiff's alimony obligation and "was

really more than the circumstances warranted at that point." The judge was

correct in his analysis.

      We conclude the remaining arguments raised by defendant—to the extent

we have not addressed them—lack sufficient merit to warrant any further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3316-20
                                      13